                   Case 21-10023-JTD         Doc 59     Filed 01/25/21     Page 1 of 16




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                Chapter 11

    WARDMAN HOTEL OWNER, L.L.C.                           Case No. 21-10023 (JTD)

                            Debtor.1                      Hearing Date: February 9, 2021 at 10:00 a.m. (ET)
                                                          Objection Deadline: February 2, 2021 at 4:00 p.m. (ET)




    MARRIOTT HOTEL SERVICES, INC.’S MOTION TO TRANSFER VENUE TO THE
           BANKRUPTCY COURT FOR THE DISTRICT OF COLUMBIA

             Marriott Hotel Services, Inc. (“Marriott”), by and through its undersigned counsel submits

this motion (the “Motion”) for entry of an order, pursuant to 28 U.S.C. § 1412 and Rule 1014(a)

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to transfer venue to the

United States Bankruptcy Court for the District of Columbia. In support of this Motion, Marriott

respectfully represents as follows.

                                          Preliminary Statement

             1.     Based on the factual circumstances presented, this Court should exercise its

discretion and transfer the action to the District of Columbia.

             2.     This is a single-asset bankruptcy, where the asset is a storied Washington D.C. hotel

that has operated for over 100 years, hosted multiple United States presidents, and is listed on the

National Register of Historic Places. Debtor has no assets in Delaware, no employees in Delaware,

and no business operations in Delaware. None of the Debtor’s creditors (of which only four have

been identified) are located in Delaware either. Debtor’s only connection to Delaware is as its



1
 The last four digits of the taxpayer identification number for the Debtor are 9717. The mailing
address for the Debtor is 5035 Riverview Road, NW, Atlanta, Georgia 30327.
               Case 21-10023-JTD         Doc 59       Filed 01/25/21    Page 2 of 16




place of incorporation. This case thus stands in stark contrast to the many complex Chapter 11

bankruptcies filed in this court by Delaware-incorporated companies that involve hundreds or

thousands of creditors and assets scattered across the country.

       3.      Transfer of venue to the District of Columbia will not prejudice any parties in

interest. The Debtor’s principal place of business is in the District of Columbia. Moreover, to the

extent this case proceeds at all,2 transfer is in the best interests of Debtor’s creditors. In fact, of

the four creditors listed by the Debtor, two are located in the District of Columbia and two are

located in the Maryland suburbs adjacent to the District of Columbia. Proceeding in the District

of Columbia will enhance judicial economy because that location optimally suits the persons best

situated to value Debtor’s principal asset, the persons with an interest in being heard regarding the

terms of any Chapter 11 plan, and the parties who must protect their interests in the event of

Debtor’s liquidation.

       4.      Accordingly, and for the reasons set forth below, the Court should grant the Motion

and transfer this proceeding to the United States Bankruptcy Court for the District of Columbia.

                                            Jurisdiction

       5.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding under 28 U.S.C. § 157(b)(2).

       6.      The legal bases for the relief requested in this Motion are 28 U.S.C. § 1412 and

Bankruptcy Rule 1014(a).




2
 Marriott respectfully reserves its right to seek dismissal of this Chapter 11 petition on all
available grounds, including (but not only) because the petition serves no bankruptcy purpose
and instead appears intended to support the pre-petition lender’s effort to sidestep contractual
obligations owed to Marriott under a separate subordination, non-disturbance and attornment
agreement (“SNDA”).
                                                  2
               Case 21-10023-JTD        Doc 59       Filed 01/25/21    Page 3 of 16




                                      Factual Background

       7.      Debtor filed for Chapter 11 relief in this Court on January 11, 2021 (the “Petition”).

However, the Petition serves no valid purpose under the bankruptcy code. Rather, it appears

intended to enrich the Debtor’s pre-prepetition lender and sole owner—Pacific Life Insurance

Company (“PacLife”)—at the expense of Marriott, while advancing PacLife’s effort to elide

contractual obligations owed to Marriott under a separate agreement.

       8.      Debtor’s principal place of business is the hotel located at 2660 Woodley Rd NW,

Washington, DC 20008, known as the Washington Marriott Wardman Park Hotel (the “Hotel”).

Petition at 1; ECF No. 2, ¶ 2 (Decker Decl.).

       9.      Debtor’s mailing address is in Atlanta, Georgia. ECF No. 2, at 1 n. 1 (Decker Decl.).

       10.     Debtor’s manager admits that Debtor’s assets consist “primarily of the Hotel.” ECF

No. 2, ¶ 63 (Decker Decl.). Debtor has disclosed no assets located in Delaware.

       11.     All or virtually all income from the Debtor’s business operations are derived from

revenue generated by the Hotel. ECF No. 2, ¶ 52 (Decker Decl.). The Debtor’s pre-petition rights

and obligations with respect to the Hotel were set out in a Hotel Management Agreement that is

governed by D.C. law.

       12.     Debtor listed four creditors who have claims and are not insiders. None is located

in Delaware. Two are located in the District of Columbia: UNITE HERE INT’L UNION and the

District of Columbia’s Office of Tax and Revenue. Two are located in the Maryland suburbs

adjacent to the District of Columbia: Marriott and Wardman Tower, L.L.C.

       13.     All of the Hotel’s employees are located in or near the District of Columbia.

       14.     The taxing authority to which Debtor owes and pays taxes is located in the District

of Columbia.



                                                 3
                 Case 21-10023-JTD       Doc 59       Filed 01/25/21    Page 4 of 16




       15.       The only basis for venue in the Delaware Bankruptcy Court is Debtor’s place of

incorporation.

                                         Relief Requested

       16.       Pursuant to the 28 U.S.C. § 1412 and Bankruptcy Rule 1014, Marriott requests

that this Court enter an order transferring venue for the Debtor’s bankruptcy proceedings to the

D.C. Court “in the interest of justice or for the convenience of the parties.”

                                             Argument

       17.       Every facet of this bankruptcy is centered in the Washington D.C. area. Debtor’s

principal place of business and all of its unsecured creditors are located in and around the District

of Columbia. Debtor’s principal, if not only, asset is a large improved parcel of real estate in the

District of Columbia that has until recently operated as a 1,100 room hotel and employed hundreds

of individuals in and around the District of Columbia. The dispute that led to this proceeding is

between Debtor and Marriott (based a few miles outside of the District of Columbia) and involves

a hotel management agreement governed by the laws of the District of Columbia. This is a

textbook case for transfer of venue to the District of Columbia.

I.     Venue is Proper in the District of Columbia.

       18.       The District of Columbia is a proper venue for these Chapter 11 proceedings.

Venue is governed by 28 U.S.C. § 1408. Section 1408 provides that venue is proper in a district:

       in which the domicile, residence, principal place of business in the United States,
       or principal assets in the United States, of the person or entity that is the subject of
       such case have been located for the one hundred and eighty days immediately
       preceding such commencement, or for a longer portion of such one-hundred-and
       eighty-day period than the domicile, residence, or principal place of business, in the
       United States, or principal assets in the United States, of such person were located
       in any other district;




                                                  4
               Case 21-10023-JTD          Doc 59       Filed 01/25/21    Page 5 of 16




28 U.S.C. § 1408(1). Here, the Debtor’s hotel business and primary asset—the Hotel—is located

in the District of Columbia and has been operating in that district for decades.

II.     This Court Should Transfer Venue of These Chapter 11 Proceedings to the District
        of Columbia in the Interest of Justice and for the Convenience of the Parties.

        19.     This action should be transferred from Delaware to the District of Columbia. Under

28 U.S.C. § 1412, the court may transfer a bankruptcy case “in the interest of justice or for the

convenience of the parties.” See In re LaGuardia Assoc., L.P., 316 B.R. 832, 837 (Bankr. E.D.

Pa. 2004); see also Fed. R. Bankr. P. 1014(a). The decision to transfer venue lies within the

discretion of the bankruptcy court. In re Rehoboth Hosp., LP, No. 11-12798 KG, 2011 WL

5024267, at *3-4 (Bankr. D. Del. Oct. 19, 2011). Although there is a presumption in favor of

maintaining the debtor’s choice of venue, that presumption is not dispositive and must be weighed

against other relevant factors. And, relevant here, “the weight afforded to the debtor’s choice of

forum is diminished when the choice of forum is not directly related to the operative, underlying

facts of the case.” Id. at *3.

        20.     The Third Circuit has set out the following twelve factors for bankruptcy courts to

consider in determining whether to transfer venue:

        (1) plaintiff’s choice of forum, (2) defendant’s forum preference, (3) whether the
        claim arose elsewhere, (4) the location of books and records and/or the possibility
        of viewing premises if applicable, (5) the convenience of the parties as indicated by
        their relative physical and financial condition, (6) the convenience of the
        witnesses—but only to the extent that the witnesses may actually be unavailable for
        trial in one of the fora, (7) the enforceability of the judgment, (8) practical
        considerations that would make the trial easy, expeditious, or inexpensive, (9) the
        relative administrative difficulty in the two fora resulting from congestion of the
        courts’ dockets, (10) the public policies of the fora, (11) the familiarity of the judge
        with the applicable state law, and (12) the local interest in deciding local
        controversies at home.

In re Hechinger Inv. Co. of Delaware, Inc., 296 B.R. 323, 325–26 (Bank. D. Del. 2003) (citing

Jumara v. State Farm Ins. Co., 55 F.3d 873, 879–80 (3d Cir. 1995)); see also In re Centennial

                                                   5
               Case 21-10023-JTD          Doc 59       Filed 01/25/21    Page 6 of 16




Coal, Inc., 282 B.R. 140, 144 (Bankr. D. Del. 2002) (analyzing these factors); In re Rehoboth

Hosp., LP, 2011 WL 5024267, at *3 (analyzing similar factors).3 These factors strongly favor

transfer to the District of Columbia.

       A.      In Single-Asset Real Estate Cases, Delaware Courts Regularly Transfer
               Venue to the Location of the Debtor’s Asset.

       21.     Debtor’s principal asset is the Hotel in the District of Columbia. ECF No. 1 at 1.

In fact, the Hotel is the only asset of significance described in the declaration Debtor submitted in

support of its Chapter 11 Petition and First Day Relief. ECF No. 2, ¶¶ 3-8, 10-27, 30-53 (Decker

Decl.). “In the context of what is essentially a single asset case, the location of the lone improved

real estate asset is of particular concern to the Court, especially in the event of a potential

liquidation.” In re Rehoboth Hosp., LP, 2011 WL 5024267, at *5. Under such circumstances,

“the case is ‘better administered by a court in the district in which it is located.’” Id.

       22.     Indeed, in substantially similar cases, where the primary asset was one or more

hotels, Delaware courts have repeatedly ordered transfer to the jurisdictions where the hotels were

located. In Matter of Ocean Properties of Delaware, Inc., the court transferred the bankruptcy of

two Delaware corporations to Florida because all assets were located at debtors’ hotels in Miami

Beach. 95 B.R. 304, 305 (Bankr. D. Del. 1988) (noting the “the proximity of the [Florida] court

to interested parties as well as the location of assets, the economics of administering the estate and

the relative economic harm to debtor and other interested parties”). In In re Rehoboth Hosp., LP,

the court transferred a bankruptcy to Texas where the principle asset was a hotel in Texas. 2011

WL 5024267, at *3-4 (finding that the “true day to day operational and managerial decisions for

the Hotel are conducted by the on-site Hotel manager, in Texas”). See also In re Qualteq, Inc.,



3
 The convenience of debtor’s counsel or other professionals is not a relevant consideration. In re
Trico Steel Co., LLC, 261 B.R. 915, 917 (Bankr. N.D. Ohio 2001).
                                                   6
               Case 21-10023-JTD         Doc 59       Filed 01/25/21    Page 7 of 16




2012 WL 527669, at *3 (Bankr. D. Del. Feb. 16, 2012) (transferring action to Illinois where “82%

of the Debtors’ assets (including real and personal property)” were located and where

“approximately 91% of the debtors’ employees work,” while “[n]one of the Debtors’ employees

work in Delaware”). As one court has noted, “[i]n virtually every single asset improved real estate

partnership case which we have seen, the court has transferred bankruptcy jurisdiction to the

jurisdiction where the assets are located.” In re Midland Assoc’s, 121 B.R. 459, 461 (Bankr. E.D.

Pa. 1990) (collecting cases).

       B.      The Debtor’s Choice of Forum Is Entitled to Little Weight In this Case.

       23.     The Debtor’s choice of Delaware for its bankruptcy filing is entitled to little weight

under the circumstances. Debtor appears to have filed its petition in Delaware because it is its

state of incorporation. A debtor’s place of formation, however, is of little significance in the venue

analysis. In re La Guardia Assoc’s, L.P., 316 B.R. at 836. Debtor’s mailing address is not located

in Delaware. See ECF No. 1 at 1. Nor are Debtor’s corporate owners or equity security holders,

all of whom are located in California. ECF No. 1 at 8-9. Nor are any of Debtor’s creditors. See

ECF No. 1 at 5. Even Debtor’s Ordinary Course Professionals are from outside Delaware. ECF

No. 47-4.

       24.     Instead, the operative facts in this matter are centered in the District of Columbia.

Debtor’s principal place of business and principal asset, the Hotel, are both located in the District

of Columbia. ECF No. 1 at 1. Debtor’s creditors are all located in the District of Columbia or its

immediate suburbs. ECF No. 1 at 5. Marriott’s operation of the Hotel is in the District of

Columbia, and Debtor’s contract with Marriott for management of the Hotel is governed by the

laws of the District of Columbia. “[T]he weight afforded to the debtor’s choice of forum is

diminished when the choice of forum is not directly related to the operative, underlying facts of



                                                  7
              Case 21-10023-JTD          Doc 59       Filed 01/25/21   Page 8 of 16




the case.” In re Rehoboth Hosp., LP, 2011 WL 5024267, at *3; see also In re Buffets Holdings,

Inc., 397 B.R. 725, 728 (Bankr. D. Del. 2008), 397 B.R. at 728 (“While recognizing the significant

weight given to a plaintiff’s choice of forum in any venue transfer decision, the Court finds that

weight is diminished where, as here, the Plaintiff’s choice of forum for its bankruptcy case has no

direct relation to the operative, underlying facts of the adversary proceeding.”).

       C.      All Other Factors Strongly Favor Transfer to the District of Columbia or Are
               Neutral

       25.     Nearly all of the twelve relevant factors support transferring this action in “the

interest of justice or for the convenience of the parties.” 28 U.S.C. § 1412; Jumara, 55 F.3d at

879–80. Factors that support a transfer in this case include:

       (2) creditor’s forum preference,
       (3) whether the claim arose elsewhere,
       (4) the location of books and records and/or the possibility of viewing premises if
           applicable,
       (5) the convenience of the parties as indicated by their relative physical and financial
           condition,
       (6) the convenience of the witnesses—but only to the extent that the witnesses may actually
           be unavailable for trial in one of the fora,
       (8) practical considerations that would make the trial easy, expeditious, or inexpensive,
       (9) the relative administrative difficulty in the two fora resulting from congestion of the
           courts’ dockets,
       (10) the public policies of the fora,
       (11) the familiarity of the judge with the applicable state law, and
       (12) the local interest in deciding local controversies at home.

In re Hechinger Inv. Co. of Delaware, Inc., 296 B.R. at 325–26 (citing Jumara, 55 F.3d at 879–

900). These factors are addressed below. Factor seven, the enforceability of judgment, is neutral.

               Factor 2: Marriott Strongly Prefers a Washington D.C. Forum.

       26.     Debtor identified only one creditor with disputed claims in its Petition: Marriott.

ECF No. 1 at 1. Marriott prefers the case proceed in the District of Columbia, because the Hotel



                                                  8
               Case 21-10023-JTD          Doc 59       Filed 01/25/21    Page 9 of 16




is located there, because that location suits the persons best situated to value the Hotel, and because

Marriott’s attempt to protect its interest in the event of a liquidation will be informed by contractual

obligations governed in substance by D.C. law. Debtor did not identify any of the other three

creditors identified in the Petition as having a disputed claim. Even so, these creditors are all

located in the District of Columbia or in its immediate suburbs. Thus, this factor weighs in favor

of transfer.

               Factor 3: Marriott’s Claims and the Bankruptcy Itself Arose in the District of
               Columbia.

        27.    Neither the facts and circumstances leading to Debtor’s Chapter 11 petition and the

claims asserted in Debtor’s first day filings, nor Marriott’s claims against Debtor arose in

Delaware. Debtor’s purported inability to continue to maintain and fund the Hotel was the reason

Debtor filed this bankruptcy petition and was “compelled to seek relief” in bankruptcy. See ECF

No. 2, ¶ 52 (Decker Decl.). Marriott’s claims against Debtor arising from Debtor’s breach of its

hotel management contract with Marriott also clearly arose in the District of Columbia, where the

Hotel is located, the contract was breached, and where the Debtor’s manager purportedly

terminated the contract. Thus, this factor weights in favor of transfer. See Matter of Ocean

Properties of Delaware, Inc., 95 B.R. at 306 (transferring venue of entire bankruptcy case to

Florida where “[t]he majority of creditors holding undisputed claims are in Florida” and “[t]he

disputed claims will undoubtedly result in litigation”); In re Buffets Holdings, Inc., 397 B.R. at

728 (transferring adversary proceeding where “the events relevant to the Plaintiff's claim arose

entirely in Michigan. The Defendants note that the Lease was written, signed, performed, and

allegedly defaulted in Michigan.”).




                                                   9
              Case 21-10023-JTD         Doc 59     Filed 01/25/21     Page 10 of 16




               Factors 4-8: The District of Columbia is the Most Convenient Forum.

       28.     The District of Columbia is by far the most convenient forum for this Chapter 11

proceeding. First, the District of Columbia is where the assets and records are located. The Hotel,

its employees, and its books and records all are located in the District of Columbia. Debtor’s

creditors are located in the District of Columbia and its suburbs, including Marriott’s principle

place of business in Bethesda, Maryland. Cf. In re Rehoboth Hosp., LP, 2011 WL 5024267, at *4

(observing that “Debtor’s books and records would also be located” at its principal place of

business). If it becomes necessary to view the Hotel premises in the course of this action, or obtain

records from the Hotel or creditors, it is much more convenient for a Washington D.C. court to do

so.

       29.     Second, the District of Columbia is closer to the parties. As Debtor’s first day

papers made clear, this bankruptcy is primarily motivated by Debtor’s desire to reject its Hotel

Management Agreement with Marriott. ECF No. 2, ¶¶ 3-8 (Decker Decl.). Marriott is located in

Bethesda, Maryland, about 13 miles from the Washington D.C. bankruptcy court. ECF No. 1 at

5. Two of Debtor’s other creditors, the District of Columbia Office of Tax and Revenue and the

Union are both located in the District of Columbia. ECF No. 1 at 5. The final creditor, Wardman

Tower, L.L.C., is located just across the District of Columbia border in Chevy Chase, Maryland,

fewer than seven miles from the Washington D.C. bankruptcy court. ECF No. 1 at 5.

       30.     The District of Columbia is also convenient for Debtor.           By Debtor’s own

admission, its principal place of business and primary asset, the Hotel, are both located in the

District of Columbia. ECF No. 1 at 5. Marriott and Debtor have ongoing litigation over the hotel

management agreement pending in the Montgomery County Circuit Court in Maryland. That court

is located a mere 16 miles from the Washington D.C. bankruptcy court. Debtor did not complain



                                                 10
              Case 21-10023-JTD           Doc 59    Filed 01/25/21   Page 11 of 16




about the choice of forum in that matter; indeed, Debtor filed counterclaims against Marriott in

that court. See Marriott Hotel Services, Inc. v. Wardman Hotel Owner LL, et al., No. 483406V,

Dkt. 75 (Md. Cir. Ct.) (filed Dec. 16, 2020). Finally, Debtor’s equity shareholders and corporate

owners are all located in Newport Beach, California. ECF No. 1 at 8-9. Delaware and the District

of Columbia are equally inconvenient to that constituency, as the distance from Newport Beach to

either court is roughly equivalent.

       31.     Third, the District of Columbia is more convenient for potential witnesses. Because

the Hotel and Marriott are located in or near the District of Columbia, relevant employees are all

in the Washington D.C. area. These employees would be potential witnesses in Marriott’s claims

against Debtor, and any claims by Debtor against Marriott. Moreover, if any members of the

Union—which is listed as a creditor—or any of the Hotel’s other vendors are needed as witnesses,

they too are located in the Washington D.C. area. Because most of the potential witnesses are

located in the Washington D.C. area, the expenses are lower for them to appear in person in the

District of Columbia rather than in Delaware. See In re Centennial Coal, Inc., 282 B.R. at 148

(“In light of the proximity of the parties to, and the ease of accessibility to the witnesses and

documents in Kentucky, I find that it would be significantly burdensome and expensive for

Defendants to litigate in Delaware.”).4

       32.     The Washington D.C. court would also have more effective subpoena power. The

Washington D.C. court could subpoena any potential Washington D.C. area witnesses. Fed. R.

Civ. P. 45(C)(1)(A) & (B) (100-mile rule); Fed. R. Bankr. P. 9016 (applying Fed. R. Civ. P. 45).

These same witnesses, however, may not be located within 100 miles of the Delaware bankruptcy



4
  Witnesses who reside outside of the Washington D.C. area—such as those affiliated with
Debtor’s equity shareholders and corporate owners located in Newport Beach, California—would
incur roughly equivalent expenses to appear in person in the District of Columbia or Delaware.
                                                   11
              Case 21-10023-JTD        Doc 59      Filed 01/25/21     Page 12 of 16




court. By contrast, Marriott is not aware of any local witnesses who would be subject to subpoena

by a court in Delaware but not a court in the District of Columbia.

       33.     For all of these reasons, the convenience factors weigh strongly in favor of transfer.

See In re Centennial Coal, Inc., 282 B.R. at 146 (transferring a contract dispute when “not only

did each of the events giving rise to the claims and defenses in this action take place in Kentucky,

but also, the outcome of this proceeding will likely turn on evidence that will be more easily

obtained and/or produced in Kentucky.”); In re Buffets Holdings, Inc., 397 B.R. at 728 (“In light

of the parties’ proximity to the witnesses and documents in Michigan, the Court finds that it would

be significantly more burdensome and expensive for the Plaintiff (as well as the Defendants) to

litigate in Delaware.”).

               Factor 9: Washington D.C. Bankruptcy Courts Are Significantly Less
               Congested.

       34.     “The relative administrative difficulty in the two fora resulting from congestion of

the courts’ dockets” factor counsels in favor of transfer. In the 12-month period from September

30, 2019 to September 30, 2020, there were 3116 new bankruptcy cases filed in the District of

Delaware, and 5,804 pending cases. United States Courts, Caseload Statistics Data Tables, U.S.

Bankruptcy Courts—Bankruptcy Cases Commenced, Terminated and Pending During the 12-

Month Periods Ending September 30, 2019 and 2020, Table F (Sept. 30, 2020),

https://www.uscourts.gov/sites/default/files/data_tables/jb_f_0930.2020.pdf. But in the District

of Columbia, there were only 618 new bankruptcy cases filed and only 638 pending bankruptcy

cases. Id. In fact, Delaware was the only jurisdiction in the nation to have a year-over-year

increase in bankruptcy cases, both filed and pending, from the 2018-2019 period to the 2019-2020

period. Id. In the District of Columbia, new cases decreased by 25.7% and pending cases




                                                12
              Case 21-10023-JTD         Doc 59     Filed 01/25/21      Page 13 of 16




decreased by 20.2%, year-over-year in the same period. Id. Because Washington D.C. bankruptcy

courts are substantially less congested than Delaware courts, this factor weighs in favor of transfer.

               Factors 10-12: Public Policy, Familiarity with State Law, and Local Interests
               Favor Transfer to the District of Columbia.

       35.     Not only is the District of Columbia a more convenient venue, transfer to the

District of Columbia would also further the interests of justice. At its core, this bankruptcy is a

local Washington D.C. controversy. Debtor’s purported inability to continue to maintain and fund

the Hotel was the reason Debtor filed this bankruptcy petition. See ECF No. 2, ¶ 52 (Decker Decl.).

The disputes between Marriott and Debtor revolve around Marriott’s right to manage the Hotel

pursuant to a management contract that is governed by the laws of the District of Columbia.

       36.     The District of Columbia has a clear interest in having Washington D.C. courts—

which have a greater familiarity with Washington D.C. law5—decide such a local controversy.

See In re Centennial Coal, Inc., 282 B.R. at 148 (“A federal judge sitting in Kentucky is more

likely to be familiar with the applicable state law issues than this Court and has a greater interest

in deciding issues which may affect Kentucky residents and/or the development of Kentucky

common law.”); In re Buffets Holdings, Inc., 397 B.R. at 730 (transferring a contract dispute

because “a Michigan court indeed has a strong interest in resolution of the matter due to the




5
  The Washington D.C. courts’ familiarity with Washington D.C. contract law also “would make
the trial easy, expeditious, or inexpensive.” In re Buffets Holdings, Inc., 397 B.R. at 729. As a
result, the “practical considerations that would make the trial easy, expeditious, or inexpensive”
factor weighs in favor of transfer. See id. (“The Court concludes that any knowledge it has of the
Debtors’ bankruptcy case would be of little assistance in deciding this adversary proceeding
involving a breach of contract under Michigan state law. . . . Therefore, practical considerations
will be better served by transferring venue of the proceeding.” (citation omitted)); see also In re
Rehoboth Hosp., LP, 2011 WL 5024267, at *4 (transferring case where “resolution of the issues
will require interpretation and application of Texas real property law which the Texas Bankruptcy
Court is uniquely positioned to determine”).
                                                 13
               Case 21-10023-JTD        Doc 59      Filed 01/25/21     Page 14 of 16




potential impact upon Michigan residents and businesses, as well as the development of Michigan

law”).

         37.   Indeed, decisions by this court have recognized, the local interest is at its zenith in

cases like this one: “the future of the Hotel is of primary importance to the community in which it

resides.” In re Rehoboth Hosp., LP, 2011 WL 5024267, at *4. As Debtor’s witness, James D.

Decker, explained, “[t]he Hotel has a long and storied history,” and “is listed on the National

Register of Historic Places.” ECF No. 2, ¶¶ 4, 11 (Decker Decl.). Mr. Decker extolled the Hotel’s

“prominent location,” id. ¶ 38, and “prime location in our nation’s capital,” id. ¶ 4, as well as the

fact that “the Hotel has been home to former presidents Herbert Hoover, Dwight Eisenhower and

Lyndon Johnson, former U.S. Senators Barry Goldwater and Bob Dole, plus many other politicians

and dignitaries,” id. ¶ 4. The last time the Debtor “filed a plan to redevelop the entire property and

close the Hotel permanently,” was in 2016. ECF No. 31, ¶ 7 (Bowen Decl.). That plan sparked

community outrage. Id.; see Michael Neibauer, Woodley Park Neighbors Respond to JBG’s

Wardman Park Plan. Hint: They’re Not Happy, WASHINGTON BUS. J. (June 24, 2016),

https://www.bizjournals.com/washington/breaking_ground/2016/06/woodley-park-neighbors-

respond-to-jbgs-wardman.html. The District of Columbia’s strong interest in the litigation that

could decide the fate of this historic location within its borders is undeniable.

               Factor 7: Judgment Enforceability.

         38.   The remaining factor, “the enforceability of the judgment” neither favors nor

disfavors transfer to the District of Columbia, as there is “no reason to believe that a judgment

rendered in either jurisdiction would not be given full faith and credit.” In re Buffets Holdings,

Inc., 397 B.R. at 729 (citing Jumara, 55 F.3d at 882; Hechinger, 296 B.R. at 326).




                                                 14
              Case 21-10023-JTD         Doc 59      Filed 01/25/21   Page 15 of 16




       WHEREFORE, for the reasons discussed above, the Court should exercise its discretion

and grant this motion to transfer venue to the Bankruptcy Court for the District of Columbia and

such other and further relief as is just and necessary.

Dated: January 25, 2021
       Wilmington, Delaware            MORRIS, NICHOLS, ARSHT, & TUNNELL LLP


                                       By:     /s/ Curtis S. Miller
                                               Curtis S. Miller (No. 4583)
                                               1201 North Market Street, 16th Floor
                                               P.O. Box 1347
                                               Wilmington, DE 19899-1347
                                               Telephone: (302) 351-9412
                                               Email: cmiller@mnat.com

                                               -and-

                                               SHEPPARD, MULLIN, RICHTER & HAMPTON
                                               LLP
                                               Ori Katz (admitted pro hac vice)
                                               Four Embarcadero Center, 17th Floor
                                               San Francisco, CA 94111-4109
                                               Phone: (415) 434-9100
                                               Facsimile: (415) 434-3947
                                               Email: okatz@sheppardmullin.com

                                               -and-

                                               SHEPPARD, MULLIN, RICHTER & HAMPTON
                                               LLP
                                               Michael T. Driscoll (admitted pro hac vice)
                                               30 Rockefeller Plaza
                                               New York, NY 10112
                                               Telephone: (212) 653-8700
                                               Facsimile: (212) 653-8701
                                               Email: mdriscoll@sheppardmullin.com

                                               -and-




                                                 15
Case 21-10023-JTD   Doc 59    Filed 01/25/21   Page 16 of 16




                        SHEPPARD, MULLIN, RICHTER & HAMPTON
                        LLP
                        Jennifer L. Nassiri (admitted pro hac vice)
                        333 South Hope Street, 43rd Floor
                        Los Angeles, CA 90071
                        Telephone: (213) 620-1780
                        Facsimile: (213) 620-1398
                        Email: jnassiri@sheppardmullin.com

                        -and-

                        JENNER & BLOCK LLP
                        Lindsay Harrison (admitted pro hac vice)
                        Alex S. Trepp
                        1099 New York Avenue, N.W.
                        Suite 900, Washington, DC 20001-4412
                        Phone: (202) 639-6000
                        Facsimile: (202) 639-6066
                        Email: lharrison@jenner.com
                        Email: atrepp@jenner.com

                        -and-

                        JENNER & BLOCK LLP
                        Paul Rietema
                        353 N. Clark Street
                        Chicago, IL 60654-3456
                        Phone: (312) 840-7208
                        Facsimile: (312) 840-7308
                        Email: prietema@jenner.com

                        Attorneys for Marriott Hotel Services, Inc.




                             16
